Citation Nr: 0603025	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative arthritis of L4-5, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for arthritis of the 
dorsal spine, secondary to service-connected degenerative 
arthritis of L4-5.

3.  Entitlement to service connection for arthritis of the 
cervical spine, secondary to service-connected degenerative 
arthritis of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2005 upon vacation of a 
June 2004 Board decision in February 2005.  This matter was 
originally on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

In October 2005, the Board received additional evidence from 
the veteran accompanied by a waiver of the RO's right to 
initial consideration of this evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  (The evidence is actually a duplicate of 
evidence already of record.)


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Under the old schedule for rating spine disabilities, the 
medical evidence shows that the veteran's service-connected 
low back disorder is not manifested by pronounced 
intervertebral disc syndrome with objectively demonstrated 
sciatic neuropathy or radiculopathy present persistently with 
little intermittent relief.



3.  Under the amended schedule for rating spine disabilities, 
the medical evidence shows that the veteran does not have 
unfavorable ankylosis of the lumbar spine, there are no 
current separately ratable neurological residuals associated 
with the low back disability, and no physician prescribed the 
veteran bed rest and treatment for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.

4.  There is no competent medical evidence of record that 
shows that the currently diagnosed cervical spine disorder 
and dorsal spine disorder are related to the service-
connected low back disability.

5.  The competent medical evidence of record shows that the 
currently diagnosed cervical spine disorder and dorsal spine 
disorder manifested several years after the veteran's 
discharge from service and were not causally related to any 
incident of his service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 40 percent for service-connected degenerative arthritis of 
L4-5 have not been met or approximated under the old and 
amended schedule for rating spine disabilities.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5243 (2005).

2.  Arthritis of the dorsal spine is not proximately due to 
or the result of the service-connected degenerative arthritis 
of L4-5; or was not otherwise incurred in or aggravated 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005).

3.  Arthritis of the cervical spine is not proximately due to 
or the result of the service-connected degenerative arthritis 
of L4-5; or was not otherwise incurred in or aggravated 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and Veterans Claims Assistance Act of 2000

Pursuant to the Board's February 2005 Remand, the Appeals 
Management Center (AMC) considered newly obtained VA 
treatment records dated in October 2003 and June 2004.  In 
addition, the AMC considered VA treatment records dated 
through April 2005 from the Butler VA Medical Center.  Based 
on the foregoing actions, the Board finds that the AMC 
complied with the Board's February 2005 Remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The new statute also revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2000, January 2001, and March 2001, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA 
notifications advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits, what the evidence must show to 
establish entitlement to secondary service connection, and 
what the evidence must show to establish entitlement to an 
increased disability evaluation.  

The Board acknowledges that the VCAA notifications contained 
no specific request for the veteran to provide any evidence 
in the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  Moreover, as will be discussed in greater detail 
below, the RO conducted extensive development in procuring 
the evidence necessary to substantiate the veteran's claims.  
A generalized request for any other evidence pertaining to 
the claims would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2001 rating decision, April 2002 Statement of the Case (SOC), 
December 2002 Supplemental Statement of the Case (SSOC), 
March 2003 SSOC, and April 2005 SSOC, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The April 2002 SOC, March 2003 SSOC, 
and April 2005 SSOC, provided the veteran with notice of all 
the laws and regulations pertinent to his claims, including 
the law and implementing regulations of the VCAA.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The March 2003 and April 2005 SSOCs show 
that the RO and AMC considered the veteran's low back 
disability under the new rating criteria for evaluating spine 
disabilities.  In addition, the veteran was provided with 
notice of the revised rating criteria.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a personal hearing in June 2002, during 
which time the veteran testified that he was advised by "a 
number of physicians" that his dorsal and cervical disorders 
were caused by his in-service motorcycle accident that 
occurred on January 8, 1974.   The veteran identified Dr. 
A.N.P. as a physician who asserted that there was a causal 
relationship between the neck disorder and the in-service 
accident.  The veteran indicated that he was treated by Dr. 
A.N.P. for two and a half years in the 1970s.  The veteran 
identified Dr. L.J.Z. as a family doctor he spoke with 
concerning the problems with his back.  Lastly, the veteran 
identified Dr. R.J.B. as another physician who treated him in 
the 1970s.  At the conclusion of the hearing, the hearing 
officer asked the veteran to find the addresses for Drs. 
L.J.Z. and R.J.B. and provide them to the service 
representative for forwarding to the hearing officer.  The 
claims file shows that the veteran did not provide the 
requested addresses.  In correspondence dated in April 2003, 
the veteran again reported that the "four physicians" who 
had treated him were all of the opinion that the dorsal and 
cervical spine disorders were caused by the in-service 
accident.  The veteran did not provide names and address of 
the "four physicians" he referenced.  

The Board notes that private medical records of treatment the 
veteran received from Dr. R.J.B. in the 1970s (including 
correspondence directed to Dr. L.J.Z.) were previously 
associated with the claims file.  The claims file also 
includes copies of bills of treatment the veteran received 
from Dr. A.N.P. from November 1976 to December 1978, as well 
as a March 1977 deposition in which Dr. A.N.P. testified that 
the veteran may have sustained an injury to the cervical 
spine at the time of the in-service accident.  As such, it 
appears that the medical information the veteran referenced 
at his local hearing was previously associated with the 
claims file.  In any event, without further identifying 
information from the veteran, a duty fully explained to the 
veteran in the 'duty to assist' notices, VA is under no 
further obligation to seek out the "four physicians" who 
reportedly maintained that a causal relationship existed 
between the claimed disorders and the veteran's service 
and/or service-connected low back disorder. 

In further regard to VA's duty to assist, the Board notes 
that the RO obtained VA treatment records.  The RO also 
afforded the veteran VA spine and neurological examinations 
as well as obtained medical opinions on the etiology of the 
dorsal and cervical disorders in June 2001, July 2001, and 
August 2002.  The veteran's service medical records were 
previously associated with the claims file.  In VA Form 9 
received by the RO in January 2003, the veteran requested a 
hearing before a Veterans Law Judge, but subsequently 
withdrew the request in March 2003.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


Increased Rating for Degenerative Arthritis, L4-5

The veteran's service-connected degenerative arthritis of L4-
5 is currently assigned a 40 percent rating under the old 
rating criteria of Diagnostic Codes 5293 and 5292.  
A 40 percent rating is the maximum schedular rating available 
under Diagnostic Code 5292 of the old schedule for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

As for Diagnostic Code 5293 of the old schedule, a 40 percent 
rating is prescribed for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  A 60 percent rating is 
prescribed for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  Id.  

The June 2001 VA examination report showed that the 
orthopedic examiner noted that the veteran's back injury 
probably resulted in radiculopathy in the leg, but 
acknowledged that the matter should be confirmed by a 
neurologist.  

The July 2001 VA examination report showed that the 
neurologist reported that testing revealed no evidence of 
lower extremity radiculopathy, but there was evidence of mild 
peripheral neuropathy.  The neurologist noted that the 
veteran's  pain did not have the character of radicular pain.  
The neurologist also noted that the pattern of exacerbation 
by physical exam maneuvers was not consistent with root 
compression.  

The August 2002 VA examination report showed that another 
neurologist similarly concluded that neurological testing 
revealed no signs of radiculopathy.  The neurologist noted 
that the veteran most likely had myofascial pain syndrome.  
The neurologist further noted that evidence of numbness 
involving the lateral thigh might indicate a superficial 
femoral neuropathy, i.e., neuralgia paresthetica.  The 
neurologist, however, indicated that this disorder did not 
occur due to a radiculopathy, but rather due to such issues 
as diabetes, rapid weight loss, or rapid weight gain.  The 
neurologist added that even if the veteran had a femoral 
cutaneous neuropathy (which could be confirmed by an 
electromyography) the disorder was not related to his 
complaints of low back pain.  

The August 2002 VA examination report showed that the 
orthopedist noted that the physical examination revealed no 
sciatic notch or tenderness.  

The June 2001 x-ray revealed minimal degenerative arthritic 
changes of the lumbosacral spine with marginal spur formation 
and narrowed disk space between L4 and L5.  There was no 
fracture or dislocation.  The August 2002 x-ray revealed 
moderate to significant narrowing of the disk space of L4-5 
and mild narrowing of the disk space at L5-S1.  There was no 
fracture or subluxation seen.  

VA treatment records dated through April 2005 included an 
October 2003 magnetic resonance imaging (MRI) of the lumbar 
spine that revealed L4-5 severe degenerative disc disease 
with foraminal encroachment with facet arthropathy and left-
sided recess narrowing of L5-S1 with mild disc protrusion.  A 
May 2004 record showed that the veteran complained of back 
pain and left leg pain.  The physical examination revealed 
paraspinal muscle spasm and tenderness in the lumbosacral 
spine region.  The neurological examination, however, 
revealed no evidence of any neurological deficit of the lower 
extremities.  The examiner provided an impression of chronic 
low back pain, "radiculopathy," and severe degenerative 
joint disease.  Records dated in June 2004, and thereafter 
showed that the veteran underwent lumbar epidural steroid 
injections.  A February 2005 record noted that the veteran 
complained of constant low back pain with radiation down the 
left leg with occasional numbness in the leg.  The 
examination of the lumbar spine revealed decreased range of 
motion in all directions.  On palpation there was bilateral 
paralumbar tenderness in the L4-5 facet joints, but the lower 
extremity examination revealed no sensory or motor deficits.  
The examiner provided an assessment that the veteran had low 
back pain with left "radicular symptoms" and facet joint 
disease.  A March 2005 record noted low back pain and 
"radicular pain."  An April 2005 record noted the veteran's 
subjective symptoms were left low back pain and leg pain, but 
that the objective findings were only of tenderness of the 
left paravertebral lumbar spine.  Records dated in April 2005 
showed that the veteran underwent facet joint steroid 
injections.  

The foregoing findings clearly show that the veteran's low 
back disability is not productive of pronounced 
intervertebral disc syndrome.  While the veteran complains of 
pain that radiates to the left leg, neither sciatic 
neuropathy nor radiculopathy has been objectively 
demonstrated on any examination, and certainly has not been 
demonstrated as present persistently with little intermittent 
relief-the criteria associated with a 60 percent rating 
under Diagnostic Code 5293.  The muscle spasm demonstrated on 
examination in May 2004 is inadequate to support a higher 
evaluation where the majority of the criteria associated with 
a 60 percent rating under Diagnostic Code 5293 have not been 
met.  Indeed, a rating as low as 20 percent under closely 
related Diagnostic Code 5295 (lumbosacral strain) 
contemplates muscle spasm.  The current rating reflects that 
the veteran has a severe low back disability.  Accordingly, 
there is no medical basis for finding that the veteran's low 
back disability warrants a 60 percent rating under the old 
rating criteria of Diagnostic Code 5293. 

The Board will consider other potentially applicable 
diagnostic codes under the old rating schedule under which 
the veteran may be entitled to a rating in excess of 40 
percent.  The medical evidence shows that the veteran does 
not have ankylosis of the lumbar spine.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  Moreover, the 
veteran's service-connected disability is not analogous to an 
individual with ankylosis of the lumbar spine.  To the 
contrary, the medical evidence shows that the veteran has 
functional range of motion in the lower spine.  Thus, an 
evaluation under Diagnostic Code 5289 for unfavorable 
ankylosis of the lumbar spine is not appropriate.  The 
remaining diagnostic codes are either not applicable or do 
not assign a rating in excess of 40 percent.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 40 percent for the veteran's low back disability 
under the old schedule for rating spine disabilities. 

In regard to a separate rating for x-ray evidence of 
degenerative arthritis, under Diagnostic Codes 5010-5003, 
traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  That rating may not be combined with other ratings 
based on limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, Note (1) 
(2005).  The Board notes that no physical manifestations 
attributable to the arthritic findings have been identified 
that are not already accounted for in the current rating 
(limitation of lumbar spine motion, pain, fatigue, etc.) and 
that would not violate the rule against pyramiding.  38 
C.F.R. § 4.14 (2005) (providing that the evaluation of the 
same disability under various diagnoses is to be avoided); 
VAOPGCPREC 36-97 (1997) (holding that Diagnostic Codes 5292 
and 5293 contemplate limitation of motion).  Thus, a separate 
rating for arthritis under Diagnostic Code 5003 is not in 
order.  

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Intervertebral disc syndrome is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a (2005).  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  As previously discussed, 
the veteran does not have ankylosis of the lumbar spine, much 
less unfavorable ankylosis, or a disability akin to an 
individual with ankylosis of the lumbar spine.  Therefore, 
the veteran's low back disability does not more nearly 
approximate the criteria associated with the next higher 
rating of 50 percent under the amended schedule for rating 
spine disabilities with respect to the orthopedic 
manifestations of the low back disability.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
are to be evaluated separately under an appropriate 
diagnostic code.  As previously discussed, neither sciatic 
neuropathy nor radiculopathy has been objectively 
demonstrated.  In October 2005, the veteran submitted a copy 
of the Board's November 1988 decision with highlighted text 
in which the Board referenced the veteran's complaints of leg 
pain in the medical records and referenced outpatient 
treatment records dated in 1986 that noted L3-4 
radiculopathy.  The Board notes that where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The fact remains that there are no current 
separately ratable neurological residuals at this time, 
including radiculopathy, associated with the low back 
disability.  The veteran is competent to describe his 
subjective symptoms, but he does not possess the requisite 
medical expertise needed to render a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Rather, in the 
opinion of the VA neurologists, neurological testing revealed 
no signs of radiculopathy.  As for the notation of 
"radiculopathy" in the "impression" portion of the May 
2004 record, this impression was clearly based on the 
veteran's subjective complaints as it was noted that the 
neurological examination revealed no evidence of any 
neurological deficit of the lower extremities.  Similarly, 
the February and March 2005 records only noted symptoms of 
radicular pain absent any evidence of sensory or motor 
deficits.  Thus, the veteran's contention is at odds with the 
objective medical evidence of record.  Therefore, the veteran 
is not entitled to a separate compensable rating under for 
example 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005) 
(incomplete or complete paralysis of the sciatic nerve).

The veteran is also not entitled to an increased rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes where the objective medical evidence 
of record fails to show that the veteran had incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, which is the criteria associated with a 
60 percent rating under the formula.  The July 2001 VA 
examination report shows that the veteran complained of 
periodic flare-ups of low back pain that caused him to call 
in sick to work.  He estimated that he missed approximately 
two days of work every four months, or maybe fifteen days in 
the past three years.  He described the episodes as 
consisting of pain so severe that he had difficulty getting 
out of bed.  The medical evidence of record, including VA 
treatment records, however, does not show that a physician 
prescribed the veteran bed rest and treatment for a certain 
duration of time at any time during the appeal period.  Thus, 
evaluation of the veteran's low back disability on the basis 
of the total duration of incapacitating episodes over the 
past 12 months would not be to his advantage. 

Furthermore, the Board concludes that as between the old 
schedule for rating spine disabilities and the amended 
schedule for rating spine disabilities, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 40 percent.  

The Board notes that there is no evidence of record that the 
veteran's low back disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There are no 
medical records that show frequent periods of 
hospitalization.  The veteran reportedly works for the post-
office, according to the August 2002 VA examination report 
and testimony the veteran presented before a hearing officer 
of the RO in June 2002.  A March 2005 VA treatment record 
showed that the veteran reported that he worked full time and 
remained active.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's low back 
disability interferes with his employability, the currently 
assigned 40 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis where the 
record fails to show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


Secondary Service Connection for Arthritis of the Cervical 
and Dorsal Spine 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The June 2001, July 2001, and August 2002 VA examination 
reports and VA treatment records dated through April 2005 
show that the veteran is currently diagnosed with chronic 
cervical and dorsal disorders manifested by moderate 
degenerative arthritis.  Thus, a current disability of the 
cervical and dorsal spine is shown by the medical evidence of 
record.  

The VA examiners, however, found no causal relationship 
between the service-connected low back disorder and cervical 
disorder and the service-connected low back disorder and the 
dorsal disorder.  Specifically, the June 2001 VA orthopedic 
originally noted that the etiology of the cervical and dorsal 
arthritis was unknown.  The same orthopedic examined the 
veteran again in August 2002.  The orthopedic opined that it 
was more likely than not that the cervical and dorsal 
arthritis was not related to the arthritis in the veteran's 
lumbar spine.  The orthopedic maintained that the veteran had 
"systemic osteoarthritis of a natural occurring under normal 
conditions."  The July 2001 VA neurologist similarly opined 
that it was more likely that the veteran had a "generalized 
arthritic condition."  The neurologist noted that while pain 
in one area could lead to pain in other areas as the result 
of a "misuse" phenomenon, neck pain as a result of low back 
pain was not likely.  The August 2002 VA neurologist opined 
that the veteran's neck pain was most likely due to the 
degenerative problems that were found on x-ray which might 
also be exacerbating his low back pain.  The neurologist then 
concluded that the "neck pain [did] not seem to be related 
to the low back pain, though the case [might] be made for 
misuse pain, [and] the fact that his moving the neck cause[d] 
severe pain without any evidence of muscle spasm argue[d] 
against that being the causative factor."   Thus, there is 
no competent medical evidence of record that the currently 
diagnosed cervical and dorsal spine disorders were either 
caused by or aggravated by the service-connected low back 
disability.

The VA examiners' opinions are definitive and based on 
examination of the veteran and are found to be persuasive 
when considered with the rest of the evidence of record.  
There is no competent medical evidence to the contrary.  
While the veteran is competent to describe his subjective 
symptoms, he has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  For the 
reasons and bases provided above, the Board concludes that 
the weight of the evidence in this case is against the 
veteran's claim.  Accordingly, service connection for a 
cervical spine disorder and dorsal spine disorder on a 
secondary basis is not established.  38 C.F.R. § 3.310(a) 
(2005).   

Service connection for a cervical spine disorder and dorsal 
spine disorder is not otherwise warranted on a direct basis.  
Service medical records are absent any complaints of, 
findings of, or treatment for cervical and dorsal spine 
disorders during service.  

Post-service medical records first note chronic complaints of 
mid-back pain in 1989, as shown by the June 1989 VA 
examination report and VA examination reports and VA 
treatment records dated thereafter.  The September 1991 x-ray 
of the dorsal spine revealed early arthritis with 
kyphoscoliosis.  In a March 2001 statement, the veteran asked 
for the first time for service connection of a cervical 
injury "noted in the 1978 documents."  The veteran then 
reported a history of neck pain to the June 2001 VA 
examiner-a complaint replicated at subsequent VA 
examinations.  The foregoing evidence shows that no cervical 
and dorsal arthritic spine disorders were diagnosed during 
service or manifested to a compensable degree within the 
statutory one-year presumptive period following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  
There, however, is no competent medical evidence that links 
the currently diagnosed cervical and dorsal spine disorders 
to any incident or incidents of service.  The August 2002 VA 
orthopedic examiner noted that "[u]nless there [was] a 
documented injury to his neck and upper back in the service 
this would not be service connected and not related to [the 
veteran's] lower back arthritis."  Although Dr. A.N.P. noted 
at his March 1977 deposition that there might be a 
relationship between a possible cervical injury resulting in 
the cervical disorder (narrowing of C5-6 disc space found on 
examination) and the in-service January 1974 motorcycle 
accident, on cross examination, Dr. A.N.P. acknowledged that 
his opinion was based on information provided to him from the 
veteran concerning the circumstances surrounding the accident 
and not based on a review of medical records.  Indeed, the 
Board notes that Youngstown emergency room records make no 
mention of trauma to the head or neck, nor do these records 
note any complaints of neck problems.  Thus, Dr. A.N.P.'s 
opinion is of little or no probative value as it is based on 
an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  Moreover, no reasons and bases are 
provided for Dr. A.N.P.'s conclusion, other than it was based 
on a history provided by the veteran.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Furthermore, the Board notes that the mere fact of an in-
service injury is not enough. There must be a chronic 
disability resulting from that injury and a chronic 
disability was not shown until many years after the veteran's 
discharge from service.  As previously discussed, the veteran 
is not a medical expert, so his assertions of a relationship 
between the cervical and dorsal spine disorders and the 
service-connected low back disorder cannot constitute 
competent evidence of such a relationship.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494-95.  As such, the 
criteria for establishing service connection for the claimed 
disorders on a direct basis have also not been established.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.     § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
















ORDER

An increased rating in excess of 40 percent for service-
connected degenerative arthritis of L4-5 is denied. 

Service connection for arthritis of the dorsal spine, to 
include as secondary to service-connected degenerative 
arthritis of L4-5 is denied. 

Service connection for arthritis of the cervical spine, to 
include as secondary to service-connected degenerative 
arthritis of L4-5 is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


